NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims

Claims 2-21 are presented for examination. Applicant replied to non-final Office action on 04/27/2021 filing a terminal disclaimer (TD). In light of the TD and Examiner’s Amendment below, Examiner withdraws the previous double patenting rejection and finds claims 2-21 allowable. Therefore, claims 2-21 are ALLOWED. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Attorney Jinesh Patel on June 18, 2021.

IN THE CLAIMS:

1. 	(Canceled)  

2.	 (Currently Amended) A system, comprising: 
a non-transitory memory comprising instructions; and 
one or more hardware processors coupled to the non-transitory memory and configured to read the instructions to cause the system to perform operations comprising: 
transmitting, by a user device to a payment provider system, an identifier 
displaying, [[at a]] by the user device, a user interface of a merchant website based on the user accessing the merchant website hosted by a merchant system, wherein the merchant system is different than the payment provider system; 
in response to the user selecting an option to checkout on the user interface of the merchant website and while continuing to display the user interface of the merchant website, transmitting the identifier to the merchant system to cause the merchant system to communicate with the payment provider system to verify the user; 
receiving, from the merchant system, instructions to display an identifier interface corresponding to the payment account of the user based on the user being verified by the payment provider system; and 


3. 	(Previously Presented) The system of claim 2, wherein the information corresponding to the account of the user displayed in the identifier interface is displayed in editable fields of the identifier interface.  

4. 	(Currently Amended) The system of claim 2, the operations further comprising: detecting [[the]] a selection of a payment confirmation interface element located in the identifier interface; and in response to the detecting the selection, causing the payment provider system to process a payment.
  
5. 	(Previously Presented) The system of claim 2, wherein the information corresponding to the payment account of the user includes a funding source information and an address retrieved from a data storage of the payment provider system. 
 
6. 	(Currently Amended) The system of claim 2, wherein the identifier interface is a pop-up interface displayed over the user interface of the merchant website.  

7. 	(Previously Presented) The system of claim 2, wherein the identifier is a cookie or an identifier corresponding to a hardware of the user device. 

8. 	(Previously Presented) The system of claim 2, wherein the identifier is a login credential or an email address.  

9. 	(Currently Amended) A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
transmitting, by a user device to a payment provider system, an identifier 
displaying, [[at a]] by the user device, a user interface of a merchant website based on the user accessing the merchant website hosted by a merchant system, wherein the merchant system is different than the payment provider system; 
in response to the user selecting an option to checkout on the user interface of the merchant website and while continuing to display the user interface of the merchant website, transmitting the identifier to the merchant system to cause the merchant system to communicate with the payment provider system to verify the user; 
receiving, from the merchant system, instructions to display an identifier interface corresponding to the payment account of the user based on the user being verified by the payment provider system; and 
in response to receiving the instructions to display the identifier interface, displaying the identifier interface while continuing to display the user interface of the merchant website, wherein the identifier interface includes information corresponding to the payment account of the user.
  


11. 	(Currently Amended) The non-transitory machine-readable medium of claim 9, the operations further comprising: 
detecting [[the]] a selection of a payment confirmation interface element located in the identifier interface; and 
in response to the detecting the selection, causing the payment provider system to process a payment.
  
12. 	(Previously Presented) The non-transitory machine-readable medium of claim 9, wherein the information corresponding to the payment account of the user includes a funding source information and an address retrieved from a data storage of the payment provider system.  

13. 	(Currently Amended) The non-transitory machine-readable medium of claim 9, wherein the identifier interface is a pop-up interface displayed over the user interface of the merchant website.  

14. 	(Previously Presented) The non-transitory machine-readable medium of claim 9, wherein the identifier is a cookie or an identifier corresponding to a hardware of the user device.  



15. 	(Currently Amended) A method, comprising: 5Application No. 16/848,197 Attorney Docket No. P1757US4 
transmitting, by a user device to a payment provider system, an identifier 
displaying, [[at a]] by the user device, a user interface of a merchant website based on the user accessing the merchant website hosted by a merchant system, wherein the merchant system is different than the payment provider system; 
in response to the user selecting an option to checkout on the user interface of the merchant website and while continuing to display the user interface of the merchant website, transmitting the identifier to the merchant system to cause the merchant system to communicate with the payment provider system to verify the user; 
receiving, from the merchant system, instructions to display an identifier interface corresponding to the payment account of the user based on the user being verified by the payment provider system; and 
in response to receiving the instructions to display the identifier interface, displaying the identifier interface while continuing to display the user interface of the merchant website, wherein the identifier interface includes information corresponding to the payment account of the user. 
 
16. 	(Previously Presented) The method of claim 15, wherein the information corresponding to the account of the user displayed in the identifier interface is displayed in editable fields of the identifier interface.  


detecting [[the]] a selection of a payment confirmation interface element located in the identifier interface; and 
in response to the detecting the selection, causing the payment provider system to process a payment.  

18. 	(Previously Presented) The method of claim 15, wherein the information corresponding to the payment account of the user includes a funding source information and an address retrieved from a data storage of the payment provider system.  

19. 	(Currently Amended) The method of claim 15, wherein the identifier interface is a pop-up interface displayed over the user interface of the merchant website. 
 
20. 	(Previously Presented) The method of claim 15, wherein the identifier is a cookie or an identifier corresponding to a hardware of the user device. 
 
21. 	(Previously Presented) The method of claim 15, wherein the identifier is a login credential or an email address.	

Allowable Subject Matter

Claims 2-21 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

The claimed invention is directed to a system, a method, and a non-transitory computer readable medium for providing simplified checkout process in context of electronic payments.

35 USC § 101: The newly amended claims 2-21 are patent eligible under § 101 because following limitations integrate the abstract idea into practical application: “in response to the user selecting an option to checkout on the user interface of the merchant website and while continuing to display the user interface of the merchant website, transmitting the identifier to the merchant system to cause the merchant system to communicate with the payment provider system to verify the user; receiving, from the merchant system, instructions to display an identifier interface corresponding to the payment account of the user based on the user being verified by the payment provider system; and in response to receiving the instructions to display the identifier interface, displaying the identifier interface while continuing to display the user interface of the 2Application No. 16/848,197 Attorney Docket No. P1757US4 merchant website, wherein the identifier interface includes information corresponding to the payment account of the user.” These limitations can be found in independent claims 2, 9, and 15. Therefore, independent claims 2, 9, and 15, are patent eligible under § 101. Dependent claims 3-8, 10-14, and 16-21, are also patent eligible based on their dependency. Therefore, claims 2-21 are patent eligible under § 101.

35 USC § 102 and § 103: The prior art Gupta (8,498,939 B1) teaches generally a system, a method, and a non-transitory computer readable medium for providing simplified 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Reix (WO 2013/087819 A1) discloses: “intercepting an identification request for an alphanumerical identifier form an application, where a graphical user interface is provided 

X. Li, W. Zhu and M. He, "Secure remote mobile payment architecture and application," 2010 International Symposium on Computer, Communication, Control and Automation (3CA), 2010, pp. 487-490, doi: 10.1109/3CA.2010.5533752. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619